Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-7 in the reply filed on November 30, 2021 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.
While Claims 8-17 do not depend from elected Claims 1-7, future claim amendments keeping any indicated allowed subject matter common between Claims 1-7 and Claim 8-17 will most likely allow for rejoinder of the non-elected groups.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holzner (WO2017147638; U.S. 20190112436 used as English equivalent) in view of Enomoto (WO2017126660; see attached English machine translation).
Holzner teaches gloves made from carboxylated nitrile butadiene rubber (XNBR) using a crosslinking agent with at least three glycidyl epoxide groups (See Table 1).  The epoxy crosslinking agents are zeolite or CaSiO2 particles modified with glycidyl epoxy groups which crosslink the XNBR matrix.  See schematic on Page 7 of the US document.  Both glycidyl ether and what appears to non-ether version of epoxidation are suggested in these Tables and the schematics to the extent that one of ordinary skill in the art is reasonably suggested the non-ether schematics must be simplifications of the epoxide structure and, therefore, must also suggest glycidyl ether epoxidations.

Enomoto, working in the field of carboxylated nitrile butadiene rubber glove manufacture, teaches the amount of unsaturated carboxylic acid residue is preferably between 3-8 wt% in order to maintain the physical properties of the final rubber glove with moderate crosslinked structure. (¶[0025]) 20-35 wt% of the glove composition is acrylonitrile residue from the viewpoint of strength and flexibility. (¶[0025]) This range is similar to Holzner.  Butadiene is preferably 52-76.9 wt% for the final product to provide excellent physical properties. (¶[0026])
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Holzner using a carboxylated nitrile butadiene rubber(XNBR) with 20-35 wt% of acrylonitrile residue, 52-76.9 wt% butadiene and 3-8 wt% of unsaturated carboxylic acid reside for the advantage of using an XNBR that has the same structural components as the exemplified the Nipol LX556 Holzner but has amounts of these components which provides final nitrile butadiene rubber products (i.e. gloves) which maintain the physical properties of the final rubber glove with moderate crosslinked structure, has appropriated strength and flexibility and have a final product with excellent physical properties as taught by Enomoto.
A skilled artisan would have a reasonable expectation of success in the above modification because Holzner already teaches the same acrylonitrile range and the exemplified XNBR of Holzner has butadiene, acrylonitrile and the unsaturated carboxylic acid residue units 
The 20-35 wt% of acrylonitrile reads over the recited (meth)acrylonitrile derived structural units and meets the range recited of Claim 1.
The 52-76.9 wt% of butadiene reads over the recited butadiene derived structural units and reads over the range recited of Claim 1.
The 3-8 wt% of unsaturated carboxylic acid residues reads over the unsaturated carboxylic acid residues and meets the range recited by Claim 1.
	The gloves taught by both Holzner and Enomoto (see Abstract of Holzner, for example) read over the glove preamble of Claim 1.
	The three or more epoxy units, and their glycidyl ether nature, of Table 1 and page 7 of Holzner read over the epoxy crosslinker of Claim 1 and Claim 3.  The crosslinkers are taught as trifunctional at least in Table 1 and, therefore, must have an average functionality according to Claim 4 above 3.  This reads over Claim 4.
	Holzner teaches the thickness of the elastomer layers may be from 30 to 500 microns. ¶[0090].  This coincides generally with Enomoto teaching the glove thickness may be between 40 to 150 microns.  (¶[0073]).  One of ordinary skill in the art is reasonably suggested these values must be the finished (cured) layer thicknesses because Holzner discloses these ranges with respect to the strength of the elastomer layer in the glove. (¶[0078])  The overlap in ranges meets the range limitation of Claim 6.
	Holzner nor Enomoto teach the physical properties recited by Claim 7. Holzner teaches the amount of crosslinking agent is 1 to 15 phr in ¶[0117].  All of Applicant examples that have XNBR according to the claimed amounts, an trifunctional or greater epoxy crosslinker (See Claim 7 when tested according to the procedures of Claim 7.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Regarding Claim 2, the claim recites a crosslinked structure from a calcium derived coagulant and a crosslinked structure from a zinc and/or aluminum derived from a metal crosslinker.  Holzner teaches crosslinking via a calcium ion with the unsaturated calcium residue in the schematic of Page 7.  The “derived from a coagulant” is considered a product by process limitation and the structure implied by the process is one in which calcium ions are available to act as ionic crosslinks with unsaturated carboxylic acids.  This is what Holzner teaches and, therefore, this limitation of Claim 2 is met.
Holzner does not teach the use of zinc or aluminum compounds as crosslinkers.  Holzner, in the background section, suggests the inclusion of these known crosslinkers may lead to certain potential allergy concerns. (¶[0007]).  In ¶[0018] Holzner teaches a preferred embodiment of the invention in which there is no zinc ions present to further reduce the allergy potential.  However, nowhere in Holzner is it required that zinc or other heavy metals not be a part of the formulation.  In other words, a non-preferred embodiment of Holzner in which zinc is used in some manner is allowed in practicing Holzner. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Holzner by adding a zinc or aluminium complex as a metal crosslinker in order to further increase the tensile strength and chemical resistance of the resulting rubber gloves as taught by Enomoto when the allergy potential of zinc (or other heavy metals) was not a concern in the manufacture of the gloves of Holzner.
This reads over the calcium and zinc or aluminum crosslinkers of Claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 along with the limitations of Claims 10 and 1 from which they depend of copending Application No. 16/477247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed glove of 16/477247 only differs from the recited glove in the recitation of dissolution factor of the epoxy compound of 16/477247 with three or more epoxy groups which are not present in the instantly claimed composition.  Therefore, the gloves of Claims 1, 6 and 7 of the instant application will be reads over by the gloves of 16477247 Claims 14-16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites a specific range of epoxy equivalent weights of epoxy crossslinker.  The closest prior art is Holzner (WO2017147638; reference made to US 20190112436) which teaches the epoxy functionalization of calcium silicates or zeolite particles with epoxies for crosslinking carboxylated nitrile butadiene rubber systems without using sulfur. (See abstract and Table 1).  The modification of these particles produces epoxy crosslinkers with at least three epoxy groups per molecule (epoxy+particle = molecule).  The exemplified glycidoxypropyl trimethoxy silane has a molecular weight of 236.34 g/mol.  Holzner is silent on the size particles in relation to the molecular weight.  A rough estimate would be the volume of a spherical particle such as 2 microns for the Rima Sil 1200 (¶[0089]) compared to the density of CaSiO3 (~2.9 g/cm3) .  The resulting volume is very small (4/3*[Symbol font/0x70]*(0.0001 cm)3 = 4.188 x 10-12 cm3.  As such the mass involved in one particle is very small.  As the equivalent weight of the epoxy silane is already above that the recited range, the particles would have be very large with few epoxy grafts to even approach the recited range or the particles would have to be smaller with many more grafts.  No such type of variation in particle size and graft density is even remotely suggested by Holzner.  It is unclear how one of ordinary skill in the art would arrive at epoxy grafted particles as crosslinkers such that epoxy equivalent weight of the crosslinkers would even start to begin to overlap the recited range of Claim 6 without the benefit of hindsight.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1766